As filed with the Securities and Exchange Commission on July 20, 2007 Registration No. 333-82698 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CIBA SPECIALTY CHEMICALS HOLDING INC. (Exact name of registrant as specified in its charter) Switzerland (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) Klybeckstrasse 141 4002 Basel, Switzerland (Address of Principal Executive Offices) Ciba Specialty Chemicals Corporation 1999 Stock Option Plan (Full title of plans) CT Corporation System 111 Eighth Avenue (13th Floor) New York, NY 10011 (212) 894-8940 (Name, address and telephone number, including area code, of agent for service) DEREGISTRATION OF SECURITIES Ciba is terminating its reporting obligations under the Securities Exchange Act of 1934, pursuant to its Form 15F filing with the Commission on July 20, 2007.Pursuant to Rule 478 under the Securities Act of 1933, as amended, Ciba Specialty Chemicals Holding Inc. (“Ciba”) hereby withdraws from registration under Ciba’s Registration Statement on Form S-8 (File No. 333-82698), filed with the Commission on February 13, 2002 (the “Registration Statement”), any and all American Depositary Shares (“ADSs”) of Ciba registered hereunder which have not been issued or sold and terminates the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, Ciba Specialty Chemicals Holding Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No.1 to its Registration Statement on FormS-8 (File No.333-82698) to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Basel, Switzerland, on July20, 2007. CIBA SPECIALTY CHEMICALS HOLDING INC. By: /s/ Juerg Fedier Name: Juerg Fedier Title: Head of Finance Chief Financial Officer By: /s/ Thomas Koch Name: Thomas Koch Title: Head of Law and Environment General Counsel 3
